I respectfully disagree with the majority in this case. The Ohio Supreme Court thoroughly discussed admissibility of chemical tests as evidence against a person charged under R.C.4511.19, in Newark v. Lucas (1988), 40 Ohio St.3d 100,532 N.E.2d 130. The Supreme Court stated that the General Assembly amended R.C. 4511.19 and made it illegal not only to operate a motor vehicle under the influence of alcohol, but also proscribed an alcohol content in one's blood, breath, or urine which establishes a per se offense. Id. at 103,532 N.E.2d at 133. The per se offenses do not require proof of conduct but permit the state to establish guilt on the results of chemical tests. "The critical issue at trial is the accuracy of the test, not the behavior of the accused." (Emphasis added.) Id. "* * * [T]he results of the chemical test of the bodily substance are clearly an element of the proof of the offense. The results of such tests and their accuracy are crucial to a determination of guilt or innocence under R.C. 4511.19(A)(2), (3) and (4)."Id. "In determining whether one of these per se offenses was committed by the defendant, the trier of fact is not required to find that the defendant operated a vehicle while under the influence of alcohol or drugs, but only that the defendant operated a vehicle within the state and that the defendant's chemical test reading was at the proscribed level." Id.
If a defendant is not permitted to challenge the relevance, authenticity, and credibility of a chemical test that the state proffers as evidence, the trier of fact is, in effect, replaced by a machine which establishes guilt or innocence.
Apparently, the majority is not willing to recognize the subtle distinction between the exclusionary rule which one relies upon when evidence is improperly seized, and the Evidence Rules which only apply at trial. It is possible that seized evidence is outside the scope of the exclusionary rule yet not admissible at trial or lacking credibility. A person may waive the remedy of evidence exclusion by not pursuing a motion to suppress. However, that waiver does not preclude an evidentiary objection at trial. Only a failure to timely object operates as a waiver of the Evidence Rules.
The results of a breath analysis test may be admitted in evidence upon the prosecution affirmatively establishing:
a. that the specimen subject to the test was withdrawn within two hours of the time of the alleged violation.
b. that the specimen was analyzed in accordance with the methods approved by the Director of Health.
c. that the analysis was made by an individual possessing a valid permit issued by the Director of Health pursuant R.C.3701.143. Cincinnati v. Sand *Page 48 
(1975), 43 Ohio St.2d 79, 72 O.O.2d 44, 330 N.E.2d 908, paragraph two of the syllabus.
Clearly, evidence on the calibration of an intoxilyzer is required as a foundation for the issue of whether the intoxilyzer was in proper working order. Evidence which lacks a foundation is not relevant. In the case before us, the prosecution's burden in proving that the instrument met the calibration requirements was minimal. The prosecution could have admitted certified copies of the police logs. Even though the prosecution presented no evidence on calibration, the trial court ruled that the test results were admissible because Dvorak failed to timely challenge the test results prior to trial.
The trial court erred in automatically admitting the test results where the prosecution failed to lay a foundation that the intoxilyzer was in proper working order pursuant to ODH regulations. Dvorak's failure to move to suppress the test results did not waive the prosecution's burden of laying a foundation for the admission of the test results at trial.
In State v. Earle (Aug. 2, 1989) Summit App. No. 13957, unreported, 1989 WL 86321, we addressed whether a pretrial motion alleging that the state failed to comply with ODH regulations in taking a breath-alcohol test should be brought as a motion to suppress or a motion in limine. We held that the proper vehicle was a motion to suppress. We made no disposition as to whether the same evidence taken at a suppression hearing may be used at trial to contest the accuracy of the results of the blood-alcohol tests. Nor did we make a disposition as to whether the same evidence taken at a suppression hearing must be introduced at trial as a foundational requirement to the admissibility of the blood-alcohol test pursuant to Evid.R. 104.
In Earle, we stated that a statutory exclusionary rule exists which requires a challenge to the result of a breath-alcohol test, when the state has not complied with the ODH regulations in prosecutions under R.C. 4511.19(A)(2), (3) and (4). In the case sub judice, Dvorak does not challenge the intoxilyzer test results as an improper seizure, but merely objects to the admission of those results into evidence at trial without the state laying a proper foundation as the Evidence Rules require.
In the case before us, a jury found there was insufficient evidence to convict Dvorak of driving under the influence of alcohol. The only evidence on which the jury convicted Dvorak was admitted at trial without a proper foundation and was, therefore, not relevant. Dvorak was also denied an opportunity on cross-examination to challenge the authenticity and credibility of the test results.
In effect, Dvorak was denied a jury trial in that the critical issue at trial, the accuracy of the test, was determined by the trial judge in admitting the test *Page 49 
result unchallenged. For this reason, I would reverse the trial court's decision.